FILED
                            NOT FOR PUBLICATION                             SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10415

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00095-DAE

  v.
                                                 MEMORANDUM *
ALLAN AQUINO LAFUENTE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Allan Aquino Lafuente appeals from his jury-trial conviction and 300-month

sentence for conspiracy to distribute and possess with intent to distribute 50 grams

or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(b)(1)(A), and 846; distribution of five or more grams of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B); distribution of 50 grams or more

of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A); and

possession of a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A). Pursuant to Anders v. California, 386 U.S.

738 (1967), Lafuente’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. Lafuente filed a pro

se supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                      09-10415